IN THE SUPREME COURT OF THE STATE OF NEVADA

                  DANNY FLORES,                                          No. 70659
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                                                                             FILED
                  IN AND FOR THE COUNTY OF                                   JUL 2 8 2016
                  CLARK; AND THE HONORABLE
                                                                               ' E K. LINDEMAN
                  ELISSA F. CADISH, DISTRICT JUDGE,
                  Respondents,                                           "-SSW
                                                                        BY
                                                                                              UR




                  and
                  THE STATE OF NEVADA,
                  Real Party in Interest.

                                        ORDER DENYING PETITION
                              This original petition for a writ of mandamus challenges a
                  district court order denying a petition for a writ of habeas corpus in which
                  petitioner sought to dismiss an indictment based on deficiencies in the
                  grand jury proceedings. Petitioner has not provided this court with an
                  appendix that includes such documents as the habeas petition filed below,
                  the State's return, a transcript of the hearing on the habeas petition, and
                  the district court's order denying the petition, which appears to have been
                  filed below on June 24, 2016.     See NRAP 21(4) (providing that "[t]he
                  appendix shall include a copy of any order or opinion, parts of the record
                  before the respondent judge . . . or any other original document that may
                  be essential to understand the matters set forth in the petition"). Because
                  these documents are necessary for our review of the petition, we
                              ORDER the petition DENIED.


                                           C
                                          Cherry
                                                  hStalnAt, , J.



SUPREME COURT
                                 AS         ,J.                                              J.
     OF
   NEVADA
                                                            Gibbons
(0) 1947A   ea)
                    cc: Hon. Elissa F. Cadish, District Judge
                         Guymon & Hendon, PLLC
                         Attorney General/Carson City
                         Clark County DiStrict Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    CSO.